Citation Nr: 1237029	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  05-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a cervical spine disability to include cervicothoracic strain and fusion of the cervical spine.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1980 to August 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2004, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2010, the Veteran did not appear at a Board hearing.  As there is no record of a timely request for postponement, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In March 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical expert opinions from the Veterans Health Administration (VHA) on the claims of service connection for a bilateral hearing loss disability and for a cervical spine disability.  Although the Veteran has not been provided a copy of the VHA opinion regarding the claim for hearing loss and afforded the opportunity to submit additional evidence and argument, the Veteran has not suffered any prejudice as the Board is granting service connection on the basis of the favorable VHA opinion.  As for the opinion on the cervical spine disability, in June 2012, the Veteran was provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran submitted additional argument and evidence in August 2012, but waived initial consideration of the evidence by the RO.





FINDINGS OF FACT

1.  A bilateral hearing loss disability had onset in service.

2.  A cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, was not affirmatively shown to have had onset during service; degenerative joint disease of the cervical spine as a chronic disease was not manifested to a compensable degree within one year after the separation from service; and a cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, is not otherwise related to an injury, disease, or event in service, including an injury resulting from a fall in September 1991. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).  

2.  A cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, was not incurred in or aggravated by service; and a cervical spine disability, degenerative joint disease of the cervical spine, may not be presumed to have been incurred during service as a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



As the claim of service connection for hearing loss is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.

Duty to Notify

On the claim of service connection for a disability of the cervical spine, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2003 and in March 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  





The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 





On the claim of service connection for a cervical spine disability, the Veteran has not had a VA examination.  The Veteran was afforded the opportunity for VA examinations in December 2008 and June 2010, but he did not report for the examinations.  The Board did obtain an opinion from an expert in the Veterans Health Administration (VHA).  The VHA medical opinion contains sufficient factual detail and medical analysis such that the Board can rely on the medical opinion to make a fully informed decision on the claim.  For this reason, the VHA medical opinion is adequate. 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 (wartime service) and 1131 (peacetime service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).



In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered to be a disability for the purpose of VA disability compensation when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including sensorineural hearing loss or for arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).



Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Service Connection for a Bilateral Hearing Loss Disability 

Facts

The Veteran served on active duty from December 1980 to August 1992.  His hearing was tested three times in service.

On entrance audiogram in August 1980, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were, for the right ear, 5, 5, 5, 5, and 5, respectively, and, for the left ear, 10, 5, 5, 5, and 15, respectively.  

On an audiogram in August 1984, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were, for the right ear, 5, 0, 0, 0, and 0, respectively, and, for the left ear, 20, 5, 5, 5, and 5, respectively.  

On an audiogram in November 1987, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were, for the right ear, 0, 0, 0, 0, and 0, respectively, and, for the left ear, 0, 0, 0, 0, and 0, respectively.   

There is no separation examination in the record.

The remainder of the service treatment records contains no complaint, finding, history, treatment, or diagnosis of impaired hearing.

After service, the only documentation of impaired hearing is a private audiogram in May 2004.  Audiometric test results showed that at 500, 1000, 2000, 3000, and 4000 Hertz, the puretone thresholds in the right ear were 25, 20, 40, 40, and 45, respectively, and, for the left ear, 25, 25, 30, 35, and 40, respectively.  Speech discrimination in the right ear was 100 percent and 90 percent in the left ear, although it is unclear if the speech discriminations scores were obtained using the Maryland CNC test.  



It was noted that the Veteran had a history of noise exposure in the Air Force.  The private audiologist stated that it was possible that noise exposure in service caused high frequency sensorineural hearing loss.  The diagnosis was bilateral sensorineural hearing loss.

In May 2004, Dr. B. N. noted a 10 year history of progressive hearing loss.  Dr. B.N. stated that high frequency hearing loss is consistent with the Veteran's history of noise exposure. 

The Veteran testified that in service he was assigned to patrol duties on a flight line.  He stated that on occasion he would be 15 to 30 feet from an aircraft, preparing for takeoff, and that because of the noise level he communicated with the pilot with hand signals.  The Veteran also stated that as a security officer he responded to incidents inside hangers sometimes while aircraft were running.  The Veteran stated that after service he has worked as a police officer, which was not a noisy environment.   

In February 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Board requested an opinion as to whether any current bilateral hearing loss disability is related to the noise exposure in service as described by the Veteran.

In May 2012, the VHA expert, an otolaryngologist and professor at Duke University, after a review of the record, expressed the opinion that there was a greater probability than not that the Veteran suffered from noise-induced hearing loss secondary to exposure to noise during service.  The VHA expert based the opinion on the audiometric findings in May 2004, which showed a moderate high frequency sensorineural hearing loss centered at 6000 Hz in a pattern consistent with noise-induced hearing loss.




Analysis

The service personnel records show the Veteran served in the military police in the United States Air Force. 

Consistent with the circumstances and conditions of the Veteran's duty as a military policeman in the United States Air Force, the Veteran's statements that he was exposed to aircraft noise and small arms fire are credible, and the Board finds sufficient evidence to establish in-service noise exposure. 

Also, on the basis of the audiogram in May 2004, there is evidence of a current hearing loss disability under 38 C.F.R. § 3.385, as the auditory thresholds at 2000, 3000, and 4000 Hz were 40 decibels or greater in the right ear and the auditory thresholds for at least three frequencies, namely at 2000, 3000, and 4000 Hz were 26 decibels or greater in the left ear. 

The remaining element to prove in order to establish service connection is the causal relationship between the current bilateral hearing loss disability and noise exposure in service, the so-called "nexus" requirement.

Where, as here, the question of causal relationship between the current bilateral hearing loss disability and noise exposure in service, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

The evidence of record supporting service connection for a bilateral hearing loss disability consists of the opinion of the VHA expert, who expressed the opinion that there was a greater probability than not that the Veteran suffered from noise-induced hearing loss secondary to exposure to noise during service.  



The VHA expert based the opinion on the audiometric findings in May 2004, which showed a moderate high frequency sensorineural hearing loss centered at 6000 Hz in a pattern consistent with noise-induced hearing loss.

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the opinion of the VHA expert is persuasive evidence in favor of the claim as the VHA expert accounted for the significant facts of the case and applied medical analysis to the facts in order to reach the conclusion in the opinion.  

As the opinion of the VHA expert is favorable to the claim, the Board need not address further the question of whether or not the Veteran is competent to render an opinion on the causal relationship between the current bilateral hearing loss disability and noise exposure in service.  Also the Board need not address the probative value of the opinion of the private audiologist, who stated that it was possible that noise exposure in service caused high frequency sensorineural hearing loss, and the opinion of Dr. B. N., who stated that high frequency hearing loss was consistent with the Veteran's history of noise exposure, beyond that the opinions were not evidence against the claim. 

As all three elements for the claim of service connection for a bilateral hearing loss disability have been established, the Board finds that the preponderance of the evidence is in favor of the claim and the Veteran prevails. 






Service Connection for a Disability of the Cervical Spine 

Facts

The service treatment records show that in September 1991 the Veteran had sharp radiating pain in the right upper trapezius muscle that radiated down the medial aspect to the second and third fingers.  Although the Veteran had a sense of loss of strength, he did not have any objective signs of actual weakness or paresthesia.  The Veteran had full shoulder range of motion with pain.  There was tenderness in the cervical paraspinal muscles on the right side of C7.  The neck had full range of motion without pain.  The Veteran gave a history of an injury playing football.  The assessment was C7 dermatome pain without neuropathy.  

A few days later the Veteran was doing better, but his shoulder hurt in the posterior and axilla areas.  The shoulder was tender to palpation, but there was full range of motion.  The dorsal side of the forearm and the second and third fingers would go numb.  The C7 dermatome was minimally intact and the reflexes and grip strength were normal.  The assessment was to rule out neuropathy to C7, passing through the shoulder.  Physical therapy and medication were prescribed.  

The service treatment records do not indicate any further reference to the injury in September 1991.  The report of separation examination is not in the record. 

After service, the Veteran worked as a police officer.  In 1998, he injured his left knee and low back in a job-related injury.  The Veteran did not report any history or prior injuries or current symptoms relating to the cervical spine. 

In November 2000, the Veteran was in the front seat of a patrol car, and as he and his partner were chasing a robbery suspect, their vehicle hit a curb and went airborne.  The Veteran grabbed onto the metallic mount beside his seat to protect himself.  He gradually developed increasing pain in his left shoulder and upper and middle back over the next 12 hours.


In November 2000, the Veteran gave a history of injuring his neck in 1991 when he was in the military, when he slipped and fell.  He had physical therapy for two months and complete resolution of pain.  He described neck pain after a vehicle accident in August 2000, when his vehicle was rear ended and he sustained minor neck pain, which improved with physical therapy.  

At the time of evaluation in November 2000, X-rays showed disc space narrowing with anterior and posterior osteophytes at C5 through C7 and a calcification of the anterior longitudinal ligament.  The diagnoses were cervicothoracic strain and bilateral shoulder strain.  

In December 2000, a MRI of the cervical spine showed severe degenerative endplate changes at C5-C6 and C6-C7, causing a posterior disc or spur complex to extrude into the spinal canal, a spinal cord compression at the C5-6 level on the left side and on the right side at C6-C7 level, and a probable compression of the nerve root bilaterally at the C5-C6 level.  

Since the vehicle accident in November 2000, the Veteran has had cervical problems in neck with radiculopathy in the upper mid back, and the shoulders.  The medical records also establish that the Veteran has had continued problems with his lower back and left knee.

In March 2001, Dr. K.S., one of the Veteran's treating orthopedic surgeons, stated that the Veteran's cervical spine pathology was secondary to cumulative trauma with the most recent symptoms resulting from the accident in November 2000.

In June 2001, the Veteran had a cervical discectomy and fusion at C5-C6 and C6-C7.






In June 2002, Dr. R. W. H., another of the Veteran's treating orthopedic physicians, concluded that the disability appeared to be due to the motor vehicle accident n November 2000 and there was no valid basis for apportionment of the disability due to non-industrial factors.  

In June 2003, the Veteran gave a history of prior neck injury from a slip and fall in 1991 while in service.  The assessment included a finding that the automobile accident resulted in disc herniation fragments which caused cord compression.  

In July 2003, the Veteran underwent a cervical laminectomy with anterior body fusion.  

In May 2004, Dr. R.W.H., attributed the Veteran's cervical disability to the injury in November 2000.  In June 2004, Dr. R.W.H. stated that it was possible that the injury in 1991 contributed to the development of bone spurs and bulging discs in the cervical spine.  In May 2005, Dr. R.W. H. stated that the findings by X-ray and by MRI in November 2000 at the time of the vehicle accident could have pre-dated the injury as degenerative pathology would be expected to develop over time and not arise solely from or in close proximity to the acute injury in November 2000.  After a review of the service treatment records, Dr. R.W.H. also stated that it plausible that some of the findings in November 2000 could date to the injury in 1991 based upon the Veteran's complaints and the suspected C7 dermatome.  Thereafter, the Veteran was able to manage his symptoms until the accident.  

In June 2005, the Veteran submitted an opinion of Dr. F.A.R., whom the Veteran had asked for a second opinion.  The physician considered the following history.  In service the Veteran fall on an ice covered concrete surface in an artificially induced Arctic climate test hanger.  The Veteran described his feet going into the air and he landed with his upper back and neck striking the surface first, that he had an immediate loss of control and strength to the right arm, and that after physical therapy for two months, he continued to have discomfort, but he managed the pain with over-the- counter pain medication.  


The Veteran had additional duties in service that may have affected the cervical spine such as exiting vehicles and aircraft and dropping 4 feet to hard surfaces and training with backpacks weighing up to 75 pounds.  The Veteran had no other cervical injuries until November 2000, when he sustained cervical injuries in a vehicle accident.  The physician expressed the opinion that it was reasonably probable that the Veteran had a chronic neck injury related to the slip and fall in service and that the subsequent imaging studies and physical examinations were  consistent with an injury to the cervical spine and discs in 1991. 

The Veteran did not report for VA examinations in December 2008 and June 2010.

The Veteran testified that he continued to experience cervical pain and other symptoms, but managed the symptoms on his own until November 2000.

In February 2012, in accordance with 38 U.S.C.A. § 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained an advisory medical expert opinion from the Veterans Health Administration (VHA).  

After providing a history of the significant facts of the case and the Veteran's file, the Board asked the VHA expert whether it is at least as likely as not that the injury in service in September 1991 with a finding of C7 dermatome pain, resulted in degenerative changes, spinal cord compression, bone spurs, bulging discs and anomalies in the cervical spine seen in the diagnostic studies in November 2000.  

In response, the VHA expert, who is also a professor of neurosurgery and neurobiology at Duke University, expressed the opinion that it was less likely than not that the Veteran's cervical spine disabilities were causally related to the fall in 1991.  






The VHA expert noted the discrepancy between the service treatment records describing a football injury and the history by the Veteran that he slipped on ice.  The VHA expert stated that regardless of how the Veteran was injured, the Veteran suffered an acute mild cervical myofascial strain that would not be expected to lead to any later symptoms or damage.  The VHA expert stated that although X-rays were not done, on follow-up, the cervical strain was short lived and had resolved.  The VHA expert stated that it was very common for mild neck pain to continue indefinitely after a cervical myofascial strain.

The VHA expert also noted that when the Veteran injured his lower back and left knee in November 1998, there was no mention of a previous neck injury or neck pain and while the omission did not rule out continuing cervical strain it was an indication that neck pain was not clinical significant.  The VHA expert recounted that at the time of the vehicle accident in 2000 there were significant changes by MRI, but the medical literature indicated that 100 percent of asymptomatic patients will have severe cervical degeneration present on at least one level by age 40 and the Veteran was 39 in 2000.  The VHA expert explained that degeneration over time is expected as slowly developing wear and tear arthritis, regardless of symptoms, and may contribute to neck pain.  Further, there was no clinical evidence or long term studies suggesting even a significant neck injury (except for spontaneous posttraumatic fusion) may somehow accentuate the development of degeneration.  

The VHA expert stated the mild cervical myofascial strain suffered in 1991 with rapid recovery made it extremely unlikely that such a mild injury would cause or contribute to spontaneous degeneration of the cervical spine which is known to slowly accumulate ubiquitously in the general population with severe degeneration noticed on average by age 40.  The VHA expert stated that while it was possible that the Veteran continued with neck pain, which was common following a neck strain, but it was not clinically significant as neck pain was not noted in November 1998 and the Veteran continued to work full time until 2000.  



In August 2012, the Veteran addressed the discrepancy between the service treatment records and later records as to how the injury in 1991 occurred.  At the time, the Veteran was assigned on a temporary basis to Elgin Air Force Base on a mission testing aircraft in artificially created extreme weather conditions.  During the course of the experiment, the aircraft was exposed to heavy icing conditions for a long period of time and it was the icing conditions that resulted in the Veteran falling.  Because the mission was classified at that time, the Veteran was instructed not to mention that he fell on ice and the story of a football injury was created.

Analysis

The Veteran asserts that in service in September 1991 he fell and injured his neck, resulting in the current disability of the cervical spine. 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, the Veteran had radiating pain in the upper back (cervical spine) and right shoulder and tenderness in the cervical paraspinal muscles, resulting from an injury, but the current cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the Veteran had radiating pain in the upper back (cervical spine) and right shoulder and tenderness in the cervical paraspinal muscles, resulting from an injury, which was observed or noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.




38 C.F.R. § 3.303(b) (Chronicity)

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.). 

As the service treatment record lacks the documentation of the combination of manifestations sufficient to identify the condition that currently exists, namely, a cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, and as there was insufficient observation to establish chronicity at the time, on the basis of two entries, pertaining to a single injury over several days without another entry over the ensuing year until separation from service, chronicity in service is not adequately supported by the evidence of record.  

As chronicity in service is not adequately supported, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Although the current cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, were not affirmatively shown to have been present in service, the Veteran did sustain an injury, involving pain in the upper back or cervical spine and tenderness in the cervical paraspinal muscles.  





Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage, 10 Vet. App. at 494-97 (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 

While the current cervical spine disability was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe symptoms of neck pain in service and since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  To this extent, the Veteran's lay statements of neck pain since service is competent evidence of postservice continuity of symptomatology. 

But as it does not necessarily follow that there is a relationship between the current disability of the cervical spine and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  See Savage, 10 Vet. App. at 494-97 (establishing service connection based on continuity of symptoms requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology).


The Veteran essentially states that his current disability of the cervical spine, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, is a continuation of the neck pain in service, which was the result of an injury, which is an expression of a causal relationship between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current disability of the cervical spine and the postservice symptomatology.  

A cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.

As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  





And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, and the continuity of symptoms that the Veteran avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disability and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d).

The Veteran has submitted medical evidence on the question of a causal relationship or nexus between the current disability and the in-service injury, which will be addressed under the heading "Medical Evidence." 

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

As previously explained the current cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, is not a condition under case law that has been found to be capable of lay observation and the disability is not a simple medical condition, capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   


Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of the current disability in service and since service and before 2000, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of the current disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

No medical professional had diagnosed a disability of the cervical spine until 2000,  when a MRI showed degenerative disc disease and degenerative joint disease or arthritis of the cervical spine, nine years after service separation and well beyond the one-year presumptive period for a chronic disease such as degenerative joint disease or arthritis under 38 C.F.R. §§ 3.307 and 3.309.  But the Veteran has submitted evidence of a diagnosis by a medical professional on the basis of the symptoms the Veteran has described, which will be addressed under the heading "Medical Evidence." 

As for the remainder of the lay evidence, to the extent the Veteran asserts a causal relationship between his current disability and the injury in service, the assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  


For this reason, the Veteran's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

There is competent medical evidence in favor of and against the claim, consisting the opinions of private physicians and a VHA expert, who are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  And a review of pertinent medical literature may also furnish information relevant to the question of causation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).







The competent medical evidence in favor of the claim consists of the opinion offered by Dr. R. W. H., who attributed the Veteran's cervical spine disability to the vehicle accident in November 2000, but the physician also stated that it was possible that the injury in 1991 contributed to the development of bone spurs and bulging discs in the cervical spine.  Dr. R.W. H. explained that the findings by X-ray and by MRI in November 2000 at the time of the vehicle accident could have pre-dated the injury as degenerative pathology would be expected to develop over time and not arise solely from or in close proximity to the acute injury in November 2000 and that it was plausible that some of the findings in November 2000 could date to the injury in 1991 based upon the Veteran's complaints and the suspected C7 dermatome in service.  

As for the probative value of the opinion, that is, does the evidence tend to prove a material fact, namely, that an injury in 1991 contributed to the development of bone spurs and bulging discs in the cervical spine in 2000, Dr. R. W. H., qualified his opinion by stating that it was possible or plausible or it could be that an injury in 1991 contributed to the development of bone spurs and bulging discs in the cervical spine in 2000.  The ordinary meaning of "possible" is it "could" happen, which also implies that it could not happen and "plausible" connotes "possibility."  Either term is too speculative to raise a reasonable doubt, that is, it is not a means to reconcile a contradiction in the evidence as there is a medical opinion against the claim.  38 C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); see Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection); see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" [the equivalent of "could"] have had pertinent symptoms also implied "may or may not," and was deemed speculative).  



For this reason, the Board rejects the opinion of Dr. R.W.H. as evidence favorable to the claim. 

As for the opinion of Dr. F.A.R., the physician expressed the opinion that it was reasonably probable that the Veteran had a chronic neck injury related to the slip and fall in service and that the subsequent imaging studies and physical examinations were consistent with an injury to the cervical spine and discs in 1991.  As "reasonably probable," has a higher degree of certainty that "possibility," the opinion does have some probative value on a material issue of fact, namely, that the Veteran has a chronic neck injury since an injury in 1991.  

The Board must now consider and weight this evidence against the contrary opinion of the VHA expert.

The VHA expert concluded that when the Veteran fell in service he suffered an acute mild cervical myofascial strain that was short lived and resolved before separation.  The VHA expert cited and discussed the medical literature, noting that 100 percent of the population will have severe cervical degeneration on at least one level and that there was no evidence in the literature that a cervical myofascial strain would accentuate the development of degeneration.  The VHA expert expressed the opinion that it was highly unlikely that the Veteran's mild cervical myofascial strain was in any way related to the expected development of cervical degeneration, a function of aging. 

The VHA expert explained that the cervical strain in service resolved and that a mild strain is not expected to result in later symptoms or damage.  Also, the VHA expert noted that the Veteran was working full time as a police officer without restriction until the vehicle accident in 2000 and that the intercurrent injury in 2000 was essentially superimposed on a degenerative process, which was function of age and not due to cervical strain in service.  





And the VHA expert, citing the medical literature, found no long-term studies suggesting that even a significant neck injury accentuated the development of degeneration of the cervical spine. 

In his opinion, Dr. F.A.R. did not explain how cervical strain in service, resulted in the findings of degenerative disc disease and joint disease of the cervical spine in 2000, when according to the VHA expert, citing the medical literature, found no long-term studies suggesting that even a significant neck injury accentuated the development of degeneration of the cervical spine.   

Considering the merits of the analysis and the details of the opinions, the Board places more weight on the opinion of the VHA expert, which was based medical analysis applied to the significant facts of case, including a review of the medical literature, which opposes the claim, than the opinion of the Dr. F.A.R.  

The opinion of Dr. F.A.R. has less probative value because the physician did not explain how cervical strain in service, resulted in the findings of degenerative disc disease and joint disease of the cervical spine in 2000, when according to the VHA expert, citing the medical literature, found no long-term studies suggesting that even a significant neck injury accentuated the development of degeneration of the cervical spine.    

For these reasons, the VHA expert opinion is persuasive evidence against the claim on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).







ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for a cervical spine disability, degenerative disc disease and degenerative joint disease of the cervical spine with fusion and cervicothoracic strain, is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


